Citation Nr: 0930453	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for histrionic personality 
disorder (claimed as a mental health disability). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Board remanded the Veteran's appeal in October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During service, the Veteran was diagnosed with histrionic 
personality disorder.  At that time, one of the symptoms 
noted was depression.  The post-service evidence includes a 
June 2006 private psychiatric examination which included a 
diagnosis of dysthymic disorder.  As it was unclear to what 
extent the symptoms of the in-service histrionic personality 
disorder may have also been early manifestations of the 
currently diagnosed dysthymic disorder, the Board remanded 
the claim to obtain a medical opinion. 

The Veteran was afforded a VA examination in November 2008; 
however, the opinion is inadequate as it raises the question 
of aggravation of a pre-existing disorder.  The appeal must 
be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The diagnoses noted at the November 2008 VA examination 
included dysthymic disorder and personality disorder.  The 
examiner noted that the Veteran was briefly treated for 
dysthymic disorder in service, however, that the condition 
pre-existed his service.  The Veteran's induction physical 
examination is negative for complaints, treatment, or a 
diagnosis of a psychiatric condition. 


For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  To rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA meets both of these burdens.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

The Board finds that another VA examination is warranted in 
order to clarify the etiology of the Veteran's psychiatric 
condition and to determine whether it existed prior to 
service and if so, whether it increased in severity during or 
because of his military service beyond the natural 
progression of the condition.  See McLendon, 20 Vet. App. at 
83 (2006).  

On remand, the Veteran should be afforded an appropriate 
examination and the AMC/RO should ensure that all requested 
development has been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of his mental health disability.  
The claims folder should be made available 
to the examiner for review and all 
appropriate testing should be conducted.  
The veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse affect on his claim.  

Following completion of the examination and 
review of the veteran's claims file, the 
examiner should specifically comment as to 
whether the June 2006 diagnosis of 
dysthymic disorder is representative of an 
acquired psychiatric disability.  
Furthermore, the examiner should state 
whether the post-service evidence is 
consistent with such diagnosis.  

If the examiner finds that a current 
acquired psychiatric disorder exists, he 
should answer the following questions: 

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had an acquired psychiatric disorder that 
existed prior to his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iii) if the answer is no, is it at least 
as likely as not that any currently 
diagnosed acquired psychiatric disorder 
had its onset in service?  In addressing 
this question, the examiner should state 
whether the in-service symptoms diagnosed 
as histrionic personality disorder are in 
any way representative of early 
manifestations of the acquired disorder.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



